DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application 15/636,346. Although the claims at issue are not identical, they are not patentably distinct from each other because In re Karlson, 136 USPQ 184 (1963):  “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”.
16/811,868
15/637,831
A computerized system comprising: one or more processors; and computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processors, implement a method comprising: receiving content that is 

2. The system of claim 1, wherein the method further comprises: determining one or more content features based on the content and one or more natural language models, wherein the one or more content features indicate one or more intended semantics of the one or more natural language expressions; determining the 
3. The system of claim 1, wherein the method further comprises: receiving metadata associated with the CS; determining one or more contextual features of the CS based on the received metadata and a CS context model, wherein the one or more contextual features indicate a context of the conversation for the first user; and generating the response to the one or more likely-relevant portions of the content further based on the one or more contextual features of the CS. 
4. The system of claim 1, wherein the method further comprises: receiving user feedback based on the response to the one or more likely-relevant portions of the content; and updating the response-generation model based on the user feedback. 
5. The system of claim 4, wherein the method further comprises: determining one or more content-substance features based on the content and a content-substance model included in the one or more natural language models, wherein the one or more content-substance features indicate one or more topics discussed in the conversation; and 
6. The system of claim 1, wherein the method further comprises: determining one or more content-substance features to encode in the response based on other content-substance features encoded in the likely-relevant portions of the content; determining one or more content-style features to encode in the response based on other content-style features encoded in the likely-relevant portions of the content; and generating the response to the one or more likely-relevant portions of the content such that the response encodes the one or more content-substance features and the one or more content-style features. 
7. The system of claim 1, wherein the method further comprises: when the system is operated in a semi-autonomous mode, providing the response to the one or more 
8. A method comprising: receiving content that is exchanged within a communication session (CS), wherein the content includes one or more natural language expressions that encode a portion of a conversation carried out by a plurality of users participating in the CS; determining a relevance of the content based on a user-interest model for a first user of the plurality of users and a content-relevance model for the first user; identifying one or more likely-relevant portions of the content based on the relevance of the content and one or more relevance thresholds, wherein the one or more identified likely-relevant portions of the content are likely-relevant to the first user; and generating a response to the one or more likely-relevant portions of the content based a response-generation model for the first user. 





10. The method of claim 8, further comprising: receiving metadata associated with the CS; determining one or more contextual features of the CS based on the received metadata and a CS context model, wherein the one or more contextual features indicate a context of the conversation for the first user; and generating the response to the one or more likely-relevant portions of the content further based on the one or more contextual features of the CS. 
11. The method of claim 8, further comprising: identifying a sub-portion of the one or more likely-relevant portions of the content based on the relevance of the content and an additional relevance threshold, wherein the identified sub-portion of the one or more portions of the content is highly-
12. The method of claim 8, further comprising: determining one or more content-substance features based on the content and a content-substance model included in the one or more natural language models, wherein the one or more content-substance features indicate one or more topics discussed in the conversation; and determining one or more content-style features based on the content and a content-style model included in the one or more natural language models, wherein the one or more content-style features indicate an emotion of at least one of the plurality of the users; and generating the response to the one or more likely-relevant portions of the content further based on the one or more content-substance features and the one or more content-style features of the content. 
13. The method of claim 12, further comprising: receiving user feedback based on the response to the one or more likely-relevant portions of the content; and updating 

14. The method of claim 8, further comprising: when operated in a semi-autonomous mode, providing the response to the one or more likely-relevant portions of the content to the first user; and when operated in an autonomous mode, providing the response to the one or more likely-relevant portions of the content to the CS. 
15. One or more computer-readable media having instructions stored thereon, wherein the instructions, when executed by a processor of a computing device, cause the computing device to perform actions including: receiving content that is exchanged within a communication session (CS), wherein the content includes one or more natural language expressions that encode a portion of a conversation carried out by a plurality of users participating in the CS; determining a relevance of the content based on a user-interest model for a first user of the plurality of users and a content-relevance model for the first user; identifying one or more likely-relevant portions of the content based on the relevance of the content and one 


16. The media of claim 15, the actions further comprising: receiving metadata associated with the CS; determining one or more contextual features of the CS based on the received metadata and a CS context model, wherein the one or more contextual features indicate a context of the conversation for the first user; and generating the response to the one or more likely-relevant portions of the content further based on the one or more contextual features of the CS. 
17. The media of claim 15, wherein the actions further comprise: identifying a sub-portion of the one or more likely-relevant portions of the content based on the relevance of the content and an additional relevance threshold, wherein the identified sub-portion of the one or more portions of the content is highly-relevant to the first user; generating a response to the highly-relevant content based 
18. The media of claim 15, wherein the actions further comprise: determining one or more content-substance features based on the content and a content-substance model included in the one or more natural language models, wherein the one or more content-substance features indicate one or more topics discussed in the conversation; and determining one or more content-style features based on the content and a content-style model included in the one or more natural language models, wherein the one or more content-style features indicate an emotion of at least one of the plurality of the users; and generating the response to the one or more likely-relevant portions of the content further based on the one or more content-substance features and the one or more content-style features of the content. 
19. The media of claim 15, wherein the actions further comprise: determining one or more content-substance features to encode in the response based on other content-substance features encoded in the likely-relevant 
20. The actions of claim 15, wherein the actions further comprise: providing the response to the one more likely-relevant portions of the content to one or more other users that are separate from the first user and participating in the CS; receiving user feedback, from at least one of the one or more other users, based on the response to the one or more likely-relevant portions of the content; and updating the response-generation model based on the user feedback received from the at least one of the one or more other users. 


generating a response to the one or more likely-relevant portions of the content based on a response-generation model for the first user, the generated response configured for participation in the conversation in place of the first user; and Page 2 of 13Application No. 15/637,831402640-US-NP/277870 causing the generated response that is configured for participation in the conversation in place of the first user to be presented.




2. The system of claim 1, wherein the method further comprises: determining one or more content features based on the content and one or more natural language models, wherein the one or more content features indicate one or more intended semantics of the one or more natural language expressions; determining the relevance of the content further based on the content features; and generating the response 



3. The system of claim 1, wherein the method further comprises: receiving metadata associated with the CS; determining one or more contextual features of the CS based on the received metadata and a CS context model, wherein the one or more contextual features indicate a context of the conversation for the first user; and generating the response to the one or more likely-relevant portions of the content further based on the one or more contextual features of the CS.  



4. The system of claim 1, wherein the method further comprises: receiving user feedback based on the response to the one or more likely-relevant portions of the content; and updating the response-generation model based on the user feedback.  

5. The system of claim 4, wherein the method further comprises: determining one or more content-substance features based on the content and a content-substance model included in the one or more natural language models, wherein the one or more content-substance features indicate one or more topics discussed in the conversation; and determining one or more content-style features based on the content and a content-




6. The system of claim 1, wherein the method further comprises: determining one or more content-substance features to encode in the response based on other content-substance features encoded in the likely-relevant portions of the content; determining one or more content-style features to encode in the response based on other content-style features encoded in the likely-relevant portions of the content; and generating the response to the one or more likely-relevant portions of the content such that the response encodes the one or more content-substance features and the one or more content-style features.  




7. The system of claim 1, wherein the method further comprises: when the system is operated in a semi-autonomous mode, providing the response to the one or more likely-relevant portions of the content to the 


8. A method comprising: receiving content that is exchanged within a communication session (CS), wherein the content includes one or more natural language expressions that encode a portion of a conversation carried out by a plurality of users participating in the CS; determining a relevance of the content based on a user-interest model for a first user of the plurality of users and a content-relevance model for the first user;  Page 86 of 92 15993Nonprovisional Patent Application402640-US-NP/MFCP.277870 identifying one or more likely-relevant portions of the content based on the relevance of the content and one or more relevance thresholds, wherein the one or more identified likely- relevant portions of the content are likely-relevant to the first user; generating a response to the one or more likely-relevant portions of the content based on a response-generation model for the first user, the generated response configured for participation in the conversation in place of the first user; and Page 2 of 13Application No. 15/637,831402640-US-NP/277870 causing the generated response that is configured for participation in the conversation in place of the first user to be presented.







10. The method of claim 8, further comprising: receiving metadata associated with the CS; determining one or more contextual features of the CS based on the received metadata and a CS context model, wherein the one or more contextual features indicate a context of the conversation for the first user; and generating the response to the one or more likely-relevant portions of the content further based on the one or more contextual features of the CS.  



11. The method of claim 8, further comprising:  Page 87 of 92 15993Nonprovisional Patent Application402640-US-NP/MFCP.277870 identifying a sub-portion of the one or more likely-relevant portions of the content based on the relevance of the content and an additional relevance threshold, wherein the identified sub-portion of the one or more portions of the content is highly-relevant to the first user; generating a response to the highly-relevant content based 



12. The method of claim 8, further comprising: determining one or more content-substance features based on the content and a content- substance model included in the one or more natural language models, wherein the one or more content-substance features indicate one or more topics discussed in the conversation; and determining one or more content-style features based on the content and a content-style model included in the one or more natural language models, wherein the one or more content- style features indicate an emotion of at least one of the plurality of the users; and generating the response to the one or more likely-relevant portions of the content further based on the one or more content-substance features and the one or more content-style features of the content.  




13. The method of claim 12, further comprising: receiving user feedback based on the response to the one or more likely-relevant portions of the content; and updating at least one of the response-generation model, 




14. The method of claim 8, further comprising: when operated in a semi-autonomous mode, providing the response to the one or more likely-relevant portions of the content to the first user; and when operated in an autonomous mode, providing the response to the one or more likely-relevant portions of the content to the CS. 
 

15. One or more computer-readable media having instructions stored thereon, wherein the instructions, when executed by a processor of a computing device, cause the computing device to perform actions including: receiving content that is exchanged within a communication session (CS), wherein the content includes one or more natural language expressions that encode a portion of a conversation carried out by a plurality of users participating in the CS; determining a relevance of the content based on a user-interest model for a first user of the plurality of users and a content-relevance model for the first user; identifying one or more likely-relevant portions of the content based on the relevance of the content and one or more relevance thresholds, wherein the one or more identified likely- relevant portions of the content are likely-relevant to the first user; generating a response to the one or more likely-relevant portions of the content based on a response-generation model for the first user, the generated response configured for participation in the conversation in place of the first user; and Page 2 of 13Application No. 15/637,831402640-US-NP/277870 causing the generated response that is configured for participation in the conversation in place of the first user to be presented.

16. The media of claim 15, the actions further comprising: receiving metadata associated with the CS; determining one or more contextual features of the CS based on the received metadata and a CS context model, wherein the one or more contextual features indicate a context of the conversation for the first user; and  Page 89 of 92 15993Nonprovisional Patent Application402640-US-NP/MFCP.277870 generating the response to the one or more likely-relevant portions of the content further based on the one or more contextual features of the CS.  



17. The media of claim 15, wherein the actions further comprise: identifying a sub-portion of the one or more likely-relevant portions of the content based on the relevance of the content and an additional relevance threshold, wherein the identified sub-portion of the one or more portions of the content is highly-relevant to the first user; generating a response to the highly-relevant content based the response-generation model for the first user; and providing a real-time notification of 



18. The media of claim 15, wherein the actions further comprise: determining one or more content-substance features based on the content and a content- substance model included in the one or more natural language models, wherein the one or more content-substance features indicate one or more topics discussed in the conversation; and determining one or more content-style features based on the content and a content-style model included in the one or more natural language models, wherein the one or more content- style features indicate an emotion of at least one of the plurality of the users; and generating the response to the one or more likely-relevant portions of the content further based on the one or more content-substance features and the one or more content-style features of the content.  




19. The media of claim 15, wherein the actions further comprise:  Page 90 of 92 15993Nonprovisional Patent Application402640-US-NP/MFCP.277870 determining one or more content-substance features to encode in the response based on other content-substance features encoded in the likely-relevant portions of the content; determining one or more content-style features to encode 



20. The actions of claim 15, wherein the actions further comprise: providing the response to the one more likely-relevant portions of the content to one or more other users that are separate from the first user and participating in the CS; receiving user feedback, from at least one of the one or more other users, based on the response to the one or more likely-relevant portions of the content; and updating the response-generation model based on the user feedback received from the at least one of the one or more other users.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –






Claim 1-4, 7-10, 13-17 and 20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldwin U.S. PAP 2013/0124189 A1 

Regarding claim 1 Baldwin teaches a computerized system comprising: one or more processors (single or multiprocessor systems, see par. [0077]); and computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processors (computer-readable storage media such as memories, see par. [0079]), implement a method comprising: 
receiving content that is exchanged within a communication session (CS), wherein the content includes one or more natural language expressions that encode a portion of a conversation carried out by a plurality of users participating in the CS (a user conversation can be monitored and can include a communication between two or more UEs and can include voice call, or text message threads, see par. [0055]); 
determining a relevance of the content based on a user-interest model for a first user of the plurality of users and a content-relevance model for the first user (a user goal is identified based on the users conversations based on natural language processing, see par. [0056]); 
identifying one or more likely-relevant portions of the content based on the relevance of the content and one or more relevance thresholds, wherein the one or more identified likely-relevant portions of the content are likely-relevant to the first user (an action to be performed is determined based on evaluation of aggregated user or public data, see par. [0056]); 

Regarding claim 2 Baldwin teaches the system of claim 1, wherein the method further comprises: 
determining one or more content features based on the content and one or more natural language models, wherein the one or more content features indicate one or more intended semantics of the one or more natural language expressions (analysis of user conversation based on natural language processing using machine learning models, see par. [0056]); 
determining the relevance of the content further based on the content features (identifying user goal  by evaluating the data, see par. [0056]); 
and generating the response to one or more likely-relevant portions further based on the one or more content features (determine goal and action that can be performed, see par. [0056]; provide solutions or recommendations that maximize the users ability to meet goals, see par. [0022]).  
Regarding claim 3 Baldwin teaches the system of claim 1, wherein the method further comprises: 
receiving metadata associated with the CS (aggregated user or public data, see par. [0056]); 
determining one or more contextual features of the CS based on the received metadata and a CS context model, wherein the one or more contextual features indicate a context of the conversation for the first user (the user and or public data can include data relating to 
and generating the response to the one or more likely-relevant portions of the content further based on the one or more contextual features of the CS (user can be provided with suggestions or recommendations, see par. [0056]).  
Regarding claim 4 Baldwin teaches the system of claim 1, wherein the method further comprises: 
receiving user feedback based on the response to the one or more likely-relevant portions of the content (the user can also be provided with suggestions or recommendations, that request additional information, when authorization is received, see par. [0056]); 
and updating the response-generation model based on the user feedback (training data models, see par. [0052])). 

Regarding claim 7 Baldwin teaches the system of claim 1, wherein the method further comprises: 
when the system is operated in a semi-autonomous mode, providing the response to the one or more likely-relevant portions of the content to the first user ( provide the results after completion of the voice call, see par. [0027]) 
and when the system is operated in an autonomous mode, providing the response to the one or more likely-relevant portions of the content to the CS (providing results and/or recommendations based on the inferred data, see par. [0024]);).  


claim 8 Baldwin teaches a method comprising: 
receiving content that is exchanged within a communication session (CS), wherein the content includes one or more natural language expressions that encode a portion of a conversation carried out by a plurality of users participating in the CS (a user conversation can be monitored and can include a communication between two or more UEs and can include voice call, or text message threads, see par. [0055]); 
determining a relevance of the content based on a user-interest model for a first user of the plurality of users and a content-relevance model for the first user (a user goal is identified based on the users conversations based on natural language processing, see par. [0056]); 
identifying one or more likely-relevant portions of the content based on the relevance of the content and one or more relevance thresholds, wherein the one or more identified likely-relevant portions of the content are likely-relevant to the first user (an action to be performed is determined based on evaluation of aggregated user or public data, see par. [0056]); 
and generating a response to the one or more likely-relevant portions of the content based a response-generation model for the first user (user can be queried to request an authorization to perform the action, see par. [0056]).
Regarding claim 9 Baldwin teaches the method of claim 8, further comprising: determining one or more content features based on the content and one or more natural language models, wherein the one or more content features indicate one or more intended semantics of the one or more natural language expressions (analysis of user conversation based on natural language processing using machine learning models, see par. [0056]); 
determining the relevance of the content further based on the content features (identifying user goal  by evaluating the data, see par. [0056]); 



Regarding claim 10 Baldwin teaches the method of claim 8, further comprising: receiving metadata associated with the CS (aggregated user or public data, see par. [0056]); 
determining one or more contextual features of the CS based on the received metadata and a CS context model, wherein the one or more contextual features indicate a context of the conversation for the first user (the user and or public data can include data relating to accomplishing the user goal and it can be performed in real-time my utilizing statistical, predictive or machine learning models, see par. [0056]); 
and generating the response to the one or more likely-relevant portions of the content further based on the one or more contextual features of the CS (user can be provided with suggestions or recommendations, see par. [0056]).  

Regarding claim 13 Baldwin teaches the method of claim 12, further comprising: 
receiving user feedback based on the response to the one or more likely-relevant portions of the content (the user can also be provided with suggestions or recommendations, that request additional information, when authorization is received, see par. [0056]); 
and updating the response-generation model based on the user feedback (training data models, see par. [0052])).  

Regarding claim 14 Baldwin teaches the method of claim 8, further comprising: when the system is operated in a semi-autonomous mode, providing the response to the one or more likely-relevant portions of the content to the first user (provide the results after completion of the voice call, see par. [0027]); 
and when the system is operated in an autonomous mode, providing the response to the one or more likely-relevant portions of the content to the CS (providing results and/or recommendations based on the inferred data, see par. [0024]).  


Regarding claim 15 Baldwin teaches one or more computer-storage media having instructions stored thereon, wherein the instructions, when executed by a processor of a computing device (computer-readable storage media such as memories, see par. [0079]), cause the computing device to perform actions including: 
receiving content that is exchanged within a communication session (CS), wherein the content includes one or more natural language expressions that encode a portion of a conversation carried out by a plurality of users participating in the CS (a user conversation can be monitored and can include a communication between two or more UEs and can include voice call, or text message threads, see par. [0055]); 
determining a relevance of the content based on a user-interest model for a first user of the plurality of users and a content-relevance model for the first user (a user goal is identified based on the users conversations based on natural language processing, see par. [0056]); 

and generating a response to the one or more likely-relevant portions of the content based a response-generation model for the first user (user can be queried to request an authorization to perform the action, see par. [0056]).
Regarding claim 16 Baldwin teaches the media of claim 15, the actions further comprising: receiving metadata associated with the CS (aggregated user or public data, see par. [0056]); 
determining one or more contextual features of the CS based on the received metadata and a CS context model, wherein the one or more contextual features indicate a context of the conversation for the first user (the user and or public data can include data relating to accomplishing the user goal and it can be performed in real-time my utilizing statistical, predictive or machine learning models, see par. [0056]); 
and generating the response to the one or more likely-relevant portions of the content further based on the one or more contextual features of the CS (user can be provided with suggestions or recommendations, see par. [0056]).  
Regarding claim 20 Baldwin teaches the actions of claim 15, wherein the actions further comprise: p
roviding the response to the one more likely-relevant portions of the content to one or more other users that are separate from the first user and participating in the CS (provide the results after completion of the voice call, see par. [0027]); 

and updating the response-generation model based on the user feedback (training data models, see par. [0052])).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5, 6, 11, 12, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin U.S. PAP 2013/0124189, in view of Rajagopal U.S. PAP 2017/0359393 A1.

Regarding claim 5 Baldwin teaches the system of claim 4, wherein the method further comprises:
 determining one or more content-substance features based on the content and a content-substance model included in the one or more natural language models, wherein the one or more content-substance features indicate one or more topics discussed in the conversation (a classifier function maps input attribute vector to a confidence that that input belongs to a class, such classification can employ a probabilistic or statistical based analysis, see par. [0051]).

In the same field of endeavor Rajagopal teaches a method of highlighting at least a part of communication segments between a plurality of participants in a communication network. The method includes extracting, by a highlighting device, semantic information and a plurality of vocal cues from multimedia communication data exchanged between the plurality of participants; identifying, by the highlighting device, communication segments within the multimedia communication data by aggregating the semantic information and the plurality of vocal cues; associating, by the highlighting device, meta-data with each of the communication segments based on communication segment parameters; and highlighting, by the highlighting device, contextually, at least a part of the communication segments based on highlighting parameters received from a user, see abstract. Further, to extract the plurality of vocal cues, a voice analyzer filters conversation gaps within the multimedia communication data in order to generate clean conversation segments. Voice analyzer analyzes vocal intensity of a participant, engagement of participants, pitch of a speaking participant, emotions of the speaking participant, response time of participants, and speed of conversation of participants. Based on the analysis, the voice analyzer generates intensity of participants, engagement of participants, authority of speaking participant, and tone of the speaking participant, which are all different vocal cues, see par. [0022].

Regarding claim 6 Rajagopal teaches the system of claim 1, wherein the method further comprises: 
determining one or more content-substance features to encode in the response based on other content-substance features encoded in the likely-relevant portions of the content (extracting semantic information and vocal cues from multimedia communication, see abstract); 
determining one or more content-style features to encode in the response based on other content-style features encoded in the likely-relevant portions of the content (voice analyzer extracts pitch, emotions, response time or speed, see par. [0022]); 
and generating the response to the one or more likely-relevant portions of the content such that the response encodes the one or more content-substance features and the one or more content-style features (communication segments are identified based upon aggregation of the vocal cues from the analyzer and the semantic information, see par. [0023]).  

Regarding claim 11 Rajagopal teaches the method of claim 8, further comprising:  Page 87 of 92 
15993Nonprovisional Patent Application402640-US-NP/MFCP.277870 identifying a sub-portion of the one or more likely-relevant portions of the content based on the relevance of the content and an additional relevance threshold, wherein the identified sub-portion of the one or more portions of the content is highly-relevant to the first user (semantic analysis includes relevance of keywords used in the communication, see par. [0021]; 

and providing a real-time notification of the identified highly-relevant content and the response to the highly-relevant content to the first user (present highlighted communication segments to the user, see par. [0033]).  
Regarding claim 12 Baldwin teaches the method of claim 8, further comprising: determining one or more content-substance features based on the content and a content- substance model included in the one or more natural language models, wherein the one or more content-substance features indicate one or more topics discussed in the conversation (a classifier function maps input attribute vector to a confidence that that input belongs to a class, such classification can employ a probabilistic or statistical based analysis, see par. [0051]).
However Baldwin does not teach determining one or more content-style features based on the content and a content-style model included in the one or more natural language models, wherein the one or more content- style features indicate an emotion of at least one of the plurality of the users; and generating the response to the one or more likely-relevant portions of the content further based on the one or more content-substance features and the one or more content-style features of the content.  
In the same field of endeavor Rajagopal teaches a method of highlighting at least a part of communication segments between a plurality of participants in a communication network. The method includes extracting, by a highlighting device, semantic information and a plurality of vocal cues from multimedia communication data exchanged between the plurality of participants; identifying, by the highlighting device, communication segments within the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the Baldwin [invention with the teachings of Rajagopal for the benefit of highlighting contextually relevant information in a conference, see abstract.
Regarding claim 17 Rajagopal teaches the media of claim 15, wherein the actions further comprise: 
identifying a sub-portion of the one or more likely-relevant portions of the content based on the relevance of the content and an additional relevance threshold, wherein the identified sub-portion of the one or more portions of the content is highly-relevant to the first user (semantic analysis includes relevance of keywords used in the communication, see par. [0021]) 

and providing a real-time notification of the identified highly-relevant content and the response to the highly-relevant content to the first user (present highlighted communication segments to the user, see par. [0033]).  


Regarding claim 18 Baldwin teaches the media of claim 15, wherein the actions further comprise: determining one or more content-substance features based on the content and a content- substance model included in the one or more natural language models, wherein the one or more content-substance features indicate one or more topics discussed in the conversation(a classifier function maps input attribute vector to a confidence that that input belongs to a class, such classification can employ a probabilistic or statistical based analysis, see par. [0051]).
However Baldwin does not teach determining one or more content-style features based on the content and a content-style model included in the one or more natural language models, wherein the one or more content- style features indicate an emotion of at least one of the plurality of the users; and generating the response to the one or more likely-relevant portions of the content further based on the one or more content-substance features and the one or more content-style features of the content.  
In the same field of endeavor Rajagopal teaches a method of highlighting at least a part of communication segments between a plurality of participants in a communication network. The method includes extracting, by a highlighting device, semantic information and a plurality of 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the Baldwin invention with the teachings of Rajagopal for the benefit of highlighting contextually relevant information in a conference, see abstract.
Regarding claim 19 Baldwin teaches the media of claim 15, wherein the actions further comprise:  Page 90 of 92 15993Nonprovisional Patent Application402640-US-NP/MFCP.277870 determining one or more content-substance features to encode in the response based on other content-substance features encoded in the likely-relevant portions of the content (a classifier function maps input attribute vector to a confidence that that input belongs to a class, such classification can employ a probabilistic or statistical based analysis, see par. [0051]).

In the same field of endeavor Rajagopal teaches a method of highlighting at least a part of communication segments between a plurality of participants in a communication network. The method includes extracting, by a highlighting device, semantic information and a plurality of vocal cues from multimedia communication data exchanged between the plurality of participants; identifying, by the highlighting device, communication segments within the multimedia communication data by aggregating the semantic information and the plurality of vocal cues; associating, by the highlighting device, meta-data with each of the communication segments based on communication segment parameters; and highlighting, by the highlighting device, contextually, at least a part of the communication segments based on highlighting parameters received from a user, see abstract. Further, to extract the plurality of vocal cues, a voice analyzer filters conversation gaps within the multimedia communication data in order to generate clean conversation segments. Voice analyzer analyzes vocal intensity of a participant, engagement of participants, pitch of a speaking participant, emotions of the speaking participant, response time of participants, and speed of conversation of participants. Based on the analysis, the voice analyzer generates intensity of participants, engagement of participants, authority of speaking participant, and tone of the speaking participant, which are all different vocal cues, see par. [0022].
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Hakkani ‘264 teaches a technique for detecting commands in speech in a virtual assistant environment, see abstract. 
Agarwal ‘991 teaches a system for personalizing a user’s digital assistant, see abstract.
Aggarwal ‘380 teaches system that determines using user information an event for starting an interaction between a user and a device, see abstract.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/            Primary Examiner, Art Unit 2658